              Case 2:18-cv-01385-JCC Document 219 Filed 01/04/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ABOLFAZL HOSSEINZADEH,                                 CASE NO. C18-1385-JCC
10                             Plaintiff,                   ORDER
11          v.

12   BELLEVUE PARK HOMEOWNERS
     ASSOCIATION, et al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on Plaintiff’s counsel’s response (Dkt. No. 176) to

17   the Court’s order to show cause (Dkt. No. 167) and the parties’ supplemental briefs (Dkt. Nos.

18   177, 179). Having thoroughly considered the briefing and relevant record, the Court finds oral

19   argument unnecessary and hereby DECLINES to impose sanctions at this time. While the Court

20   is troubled by counsel’s behavior warranting the order to show cause, and further troubled by

21   Counsel’s response to the order to show cause—instances of “errata,” “mistaken” memory, and

22   “mistakes incorrectly referencing the record”—this behavior does not warrant sanctions, in light

23   of what has already been imposed, albeit for separate infractions. (See Dkt. Nos. 167 at 9–10,

24   179 at 5–6, 218 at 5). The Court hopes that counsel’s recent seemingly good-faith efforts to

25   resolve remaining disputes regarding the scope of the pending Rule 30(b)(6) deposition of

26   Defendant Bellevue Park Homeowners Association’s representative are an indication of what the


     ORDER
     C18-1385-JCC
     PAGE - 1
              Case 2:18-cv-01385-JCC Document 219 Filed 01/04/21 Page 2 of 2




 1   Court can expect going forward. Nevertheless, if the Court is apprised of further sanctionable

 2   conduct, it will be viewed harshly.

 3

 4          DATED this 4th day of January 2021.

 5




                                                         A
 6

 7

 8
                                                         John C. Coughenour
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1385-JCC
     PAGE - 2
